EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gary L. Montle on 30 July 2021.
The application has been amended as follows:
1-20. (Cancelled) 
21. (Currently amended) A machine train comprising: 
a road milling machine comprising a first machine frame supported by a first set of crawler tracks or wheels and a milling drum arranged on the first machine frame and configured to mill away material from a road surface, wherein the first set of crawler tracks or wheels of the road milling machine are fastened via lifting columns to the first machine frame; 
a road finisher that travels behind the road milling machine in a traveling direction and comprises a second machine frame which is supported by a second set of crawler tracks or wheels and on which are arranged a reservoir for material to be laid and a screed for laying material, wherein a position of the screed is adjustable in relation to a reference line or reference surface; 
a first set of one or more sensors and a second set of one or more sensors positioned in association with respective first and second sides of the road milling machine as seen in a 
a transverse incline sensor positioned in association with the road milling machine and configured to generate a sequence of transverse incline data in accordance with a measured transverse incline of the first machine frame; 
a controller for the road milling machine, configured to 2Serial No.: 15/987,958 Filed:5/24/2018 Attorney's Docket No.: 019276 (W5677) 
generate height profile data based on the sequence of transverse incline data, and 
control the lifting columns such that when the road milling machine advances, milling depths on each side of the milling drum as seen in the working direction are controlled to respective milling depth target values, regardless of a condition of the road surface, 
wherein the measured transverse incline of the first machine frame changes with movement of the road milling machine in a manner corresponding to a profile of unprocessed road surface, and 
wherein the height profile data accordingly changes with movement of the road milling machine in a manner corresponding to the profile of the unprocessed road surface; and 
a data transmission device configured to transmit the height profile data to the road finisher.  
22. (Previously Presented) The machine train of claim 21, wherein the road finisher further comprises a data receiving device configured to receive the height profile data. 

24. (Previously Presented) The machine train of claim 23, wherein the second controller is configured to assess the height profile data statistically in order to obtain the height profile data set.  
25. (Previously Presented) The machine train of claim 24, wherein the second controller is configured so that assessing the height profile data statistically comprises one or more of taking an average value and discarding height profile data lying outside predetermined boundary ranges.  
26. (Previously Presented) The machine train of claim 23, wherein the first controller is configured to assess the height profile data statistically in order to obtain the height profile data set.  
27. (Previously Presented) The machine train of claim 23, wherein the road milling machine comprises a device for determining spatial data, and the first controller is configured to determine spatial height profile data from the height profile data.  
28- 32. (Cancelled)  
33. (Currently amended) A method of operating a road milling machine that travels in front and comprises a first machine frame supported by crawler tracks or wheels and a milling drum arranged on the first machine frame that is for milling away material from a road surface, wherein the crawler tracks or wheels are fastened to the first machine frame via lifting columns, and a road finisher that travels behind and comprises a second machine frame which is supported 
measuring a distance of a reference point on the road milling machine to a surface of unprocessed ground on each of a first side and a second side of the milling drum as seen in a working direction; 
determining a sequence of transverse incline data in accordance with measured transverse inclines of the first machine frame while the road milling machine advances; 
generating height profile data based on the sequence of transverse incline data; 
controlling the lifting columns such that when the road milling machine advances, milling depths on the first and second sides of the milling drum as seen in the working direction are controlled to respective milling depth target values, regardless of a ground surface condition, wherein the measured transverse inclines of the first machine frame change with movement of the road milling machine in a manner corresponding to a profile of unprocessed road surface, and wherein the height profile data accordingly changes with movement of the road milling machine in a manner corresponding to the profile of the unprocessed road surface; and  
transmitting the height profile data with a data transmission device to the road finisher.  
34. (Previously Presented) The method of claim 33, further comprising receiving the height profile data by a data receiving device of the road finisher.  
35. (Previously Presented) The method of claim 33, further comprising controlling at least one actuator on the road finisher in order to change the position of the screed in accordance with a height profile data set obtained from the height profile data.  

37. (Previously Presented) The method of claim 33, further comprising obtaining spatial height profile data from the height profile data.  
38. (cancelled)  
39. (cancelled)  
40. (Currently amended) A machine train comprising: 
a road milling machine for milling away material from a road surface, comprising: 
a first machine frame supported by a first set of tracks or wheels, 
a milling drum arranged on the first machine frame, 
wherein the first set of tracks or wheels are fastened via lifting columns to the first machine frame, 
a first set of one or more sensors and a second set of one or more sensors configured to generate signals describing a distance between a reference point on the road milling machine and a surface of unprocessed ground on respective first and second sides of the milling drum as seen in a working direction as the road milling machine advances, and 
a transverse incline sensor configured to generate a sequence of transverse incline data in accordance with a transverse incline of the first machine frame as the road milling machine advances, wherein the transverse incline of the first machine frame changes with movement of the road milling machine in a manner corresponding to a profile of  an unprocessed road surface, 
a road finisher for laying new material on a milled road surface, comprising: 

a reservoir on the second machine frame for material to be laid, 
a screed for laying material, 
at least one actuator for changing a position of the screed, and 
a controller configured to generate a control signal for controlling the at least one actuator and change the position of the screed in relation to a reference line or reference surface, based at least in part on height profile data obtained from the sequence of transverse incline data and  the height profile data accordingly changes with movement of the road milling machine in a manner corresponding to the profile of the unprocessed road surface, wherein a transverse incline of the screed is controlled in accordance with the height profile data to level off uneven areas in the profile of the unprocessed road surface.  
41. (previously presented) The machine train of claim 40, wherein the controller is configured to assess the height profile data statistically by one or more of taking an average value and discarding height profile data lying outside predetermined boundary ranges.  
42. (Currently Amended) The method of claim 35, wherein a transverse incline of the screed is controlled in accordance with the height profile data to level off uneven areas in the profile of the unprocessed road surface.  
43. (Currently Amended) The machine train of claim 23, wherein a transverse incline of the screed is controlled in accordance with the height profile data to level off uneven areas in the profile of the unprocessed road surface.
Allowable Subject Matter
Claims 21-27, 33-37 and 40-43 are pending and allowed. Claims 21, 33, 40 and 42-43 are currently amended. Claims 1-20, 28-32 and 38-39 are canceled. 
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of Marsolek US9879386 (B2) teaches a system for coordinating a cold planer and a paver. The system may include a first sensor configured to generate a first signal indicative of a position of the cold planer; a production monitoring system associated with the cold planer and configured to determine a milling rate of the cold planer; a communication device configured to exchange information between the cold planer and the paver, and a controller. The controller may be configured to receive a second signal indicative of a position of the paver and a third signal indicative of a paving rate of the paver, determine a current distance between the cold planer and the paver based on the first and second signals, determine a target distance based on the current distance and a comparison of the milling rate and the paving rate, and determine a difference between the target distance and the current distance.
In regarding to independent claims 21, 33 and 40, Marsolek taken either individually or in combination with other prior art of record fails to teach or render obvious a machine train and a method of operating a road milling machine comprising a road milling machine comprising a first machine frame supported by a first set of crawler tracks or wheels and a milling drum arranged on the first machine frame and configured to mill away material from a road surface, wherein the first set of crawler tracks or wheels of the road milling machine are fastened via lifting columns to the first machine frame; a road finisher that travels behind the road milling machine in a traveling direction and comprises a second machine frame which is supported by a second set of crawler tracks or wheels and on which are arranged a reservoir for material to be laid and a screed for laying material, wherein a position of the screed is adjustable in relation to a reference line or reference surface; a first set of one or more sensors and a second set of one or more sensors positioned in association with respective first and second sides of the road milling 
control the lifting columns such that when the road milling machine advances, milling depths on each side of the milling drum as seen in the working direction are controlled to respective milling depth target values, regardless of a condition of the road surface, wherein the measured transverse incline of the first machine frame changes with movement of the road milling machine in a manner corresponding to a profile of unprocessed road surface, and wherein the height profile data accordingly changes with movement of the road milling machine in a manner corresponding to the profile of the unprocessed road surface; and a data transmission device configured to transmit the height profile data to the road finisher.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)




/HONGYE LIANG/Examiner, Art Unit 3667    

/YUEN WONG/Primary Examiner, Art Unit 3667